UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 August 18, 2010 Date of Report (Date of earliest event reported) INDUSTRIAL MINERALS, INC (Exact name of registrant as specified in its charter) Delaware 11-3763974 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) Suite 201, 290 Picton Avenue, Ottawa, Ontario, Canada K1Z 8P8 (Address of Principal Executive Offices) (Zip Code) (613) 241-9959 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Director. Effective August 18, 2010, Chris Crupi resigned as a Director of Industrial Minerals, Inc. (the “Corporation”) due to the time requirements of other commitments.There are no disputes between Mr. Crupi and the Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Industrial Minerals, Inc. Dated August 18, 2010 By: /s/Gregory B. Bowes Gregory B. Bowes Chief Executive Officer and Chief Financial Officer - 2 -
